EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of an amendment, filed 8/3/2021, in which claims 30, 36 and 44-47 were cancelled, and claims 21-24, 26-28, 33, 37-42 and 48-80 were amended.  Claims 21-29, 31-35, 37-43 and 48-50 are pending and allowed.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 8/3/2021, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The abstract has been amended as follows to conform with the sequence rules:

A gene sequence of recombinant human type II mitochondrial dynein-like GTPase having a nucleotide sequence shown in SEQ ID NO[[.]]: 1 and uses thereof. A fusion nucleic acid comprising a nucleic acid encoding human type II mitochondrial dynein-like GTPase. A recombinant expression vector comprising the nucleic acid or a fusion nucleic acid. A transformant by which the nucleic acid or the fusion nucleic acid is introduced into a host. A non-human mammalian ADOA model based on the inactivation of the gene of type II mitochondrial dynein-like GTPase, which can effectively improve the pathological manifestations of ADOA using a recombinant expression vector encoding the human type II mitochondrial dynein-like GTPase. The expression level of the nucleic acid encoding the human type II mitochondrial dynein-like GTPase is higher, therefore, more human type II mitochondrial dynein-like GTPase can be obtained in the mitochondria. which can better treat eye diseases such as ADOA.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed 8/3/2021 has overcome all of the rejections of record.  The claimed nucleic acid sequence is free of the art.  There is no teaching or suggestion in the prior art that would have led one to arrive at the instantly claimed sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636


/Jennifer Dunston/Primary Examiner, Art Unit 1699